Citation Nr: 1635316	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  12-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a recurrent heart disorder to include supraventricular tachycardia (SVT).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1975 to June 1978 and from September 2001 to August 2003.  The Veteran served in Southwest Asia.  He had additional duty with the Air Force Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for SVT.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a recurrent heart disorder to include SVT is warranted as SVT was initially manifested either: while he was "deployed between 2001-2003 in support of Operation Enduring Freedom and Iraqi Freedom;" as the result of his exposure to toxic chemicals while he "was deployed to Karshi-Khanabad Air Field in Uzbekistan in support of Operation Enduring Freedom" from December 2001 to March 2002; or as the result of his exposure to "many types of metal, one of which being aluminum in vast amount which has been found to be linked to heart disease," during his "whole Air Force career" including "active duty tours, annual Reserve weekends as well as Reserve deployments."  

The Veteran's service treatment records reflect that he was initially diagnosed with SVT in June 2004 and was subsequently found to be unfit for further duty with the Air Force Reserve.  A June 2004 treatment record states that the Veteran complained of chest pain while performing a fit test for a respirator after working on a JP-4 fuel panel.  An impression of "[[ruleout] angina" was advanced.  An undated evaluation indicates that the Veteran had an "initial episode of SVT in June 2004 while performing a respirator fit test;" he "suffered another episode of SVT 16 Sep 05 during another respirator fit test;" and he suffered an additional episode of SVT in July 2006 while watching television.  The service treatment records further convey that the Veteran's military duties required him to inspect and to repair "all corrosion damage of C 130 aircraft and AGE" and to perform "tasks [to] include paint removal (scuff sanding and media blasting), priming, alodining, and repainting" involving potential exposure to strontium chromate, lead chromate, cadmium, chromic acid, JP-4, other aircraft fuels, and paint.  

It is unclear from the record whether the Veteran was on active duty status with the Air Force Reserve in June 2004, September 2005, and/or July 2006.  Further, the record does not reflect when the Veteran "was deployed to Karshi-Khanabad Air Field in Uzbekistan in support of Operation Enduring Freedom."  The Veteran's Air Force and Air Force Reserve service personnel documentation has not been requested for incorporation into record.  The Veteran's periods of active duty and active duty for training with the Air Force Reserve have not been verified.  

In his May 2012 Appeal to the Board (VA Form 9), the Veteran advanced that "I have been under a doctor's care ever since 2004."  Clinical documentation of the cited post-service treatment is not of record.  

VA should obtain all relevant military, VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The report of a February 2010 VA heart examination states that the Veteran was diagnosed with SVT.  The examiner commented that "[a]s I am unable to document treatment of SVT within one year of discharge from active duty, in my opinion, the Veterans SVT is not caused by related to or worsened beyond natural progression by military service."  

The report of a February 2012 VA heart examination states that the Veteran reported that he had initially been diagnosed with a heart disorder after "my active duty service in 2003[,] ... it could have been a year after I got back, I had been working out at Duke Field as an Air Reserve Technician, I came in off the flight line and my heart beat was racing a little disorientated and a little sweaty."  The Veteran was diagnosed with SVT.  The examiner commented that: the "Veteran's known risk factors for recorded episodes of SVT include working in [a] heated environment, use of Metabolite, and positive family history for arrhythmia in mother;" [t]here is no documentation for stress or stress-related factors associated with recorded episodes;" and "[t]herefore Veteran s SVT occurring more than one year after service is less likely than not caused by related to a result of or aggravated by deployment induced stress."  The VA physician did not address the Veteran's documented in-service exposure to toxic chemicals and metals and such exposure's relationship, if any, to the subsequent onset of SVT.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the cited authorities', the Board finds that further VA heart evaluation is necessary in order to adequately resolve the issues raised by the instant appeal.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that: (1) the Veteran's Air Force and Air Force Reserve service personnel records be forwarded for incorporation into the record; (2) it verify the Veteran's service, if any, at Karshi-Khanabad Air Field in Uzbekistan in support of Operation Enduring Freedom; 3) it verify the Veteran's complete periods of active duty and active duty for training with the Air Force Reserve; and 4) it forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his SVT, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

3.  Associate with the record any VA clinical documentation, not already of record, pertaining to treatment of the Veteran.  

4.  Schedule the Veteran for a VA heart examination conducted in order to determine the nature and etiology of his recurrent heart disorder and its relationship, if any, to his periods of active service and active duty.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified heart disorder had its onset during active service; is related to the Veteran's documented in-service exposure to toxic chemicals and metals and/or his duty in Southwest Asia and Uzbekistan; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicated the issue of service connection for a recurrent heart disorder to include SVT.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

